         Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 1 of 30 Page ID #:7




     1    BRIAN DUNN, ESQ. (SBN 176502)                               CONFORMED COPY
          ANAHITA SEDAGHATFAR, ESQ. (SBN 217289)                        OF ORIGINAL FILED
                                                                       Los Angeles Superior Court
 2        THE COCHRAN FIRM - CALIFORNIA
          4929 Wilshire Boulevard, Suite 1010
 3        Los Angeles, California 90010-3856                                NOV 02 2018
          Telephone: (323) 435-8205                             Sherri R. caner, 1:.Xecuu11@ Utfic:,r/clerk
 4        Facsimile: (323) 282-5280
                                                                      By Shaunya Bolden, Deputy
 5       Attorneys for Plaintiff
         JANE DOE
 6

 7                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                              COUNTY OF LOS ANGELES-CENTRAL DISTRICT
 9
10       JANE DOE, an individual,                       )   Case No.
11
                                                        )
                                                        )
                                                                               18STCV03523
                                   Plaintiff:               COMPLAINT FOR:
                                                        )
12              vs.                                     )
                                                        )        1.    VIOLATION OF 20 U.S.C. §1681
13       CALIFORNIA INSTITUTE OF                       )               (TITLE IX)'
         TECHNOLOGY, a California Corporation;          )
14                                                     )         2.     ASSAULT
                                  an individual; KEVIN )
15       GILMARTIN, an individual; and DOES 1          )
         through l 00, inclusive,
                                                                 3.     BATTERY
                                                       )
16                                                     )
                                                       )         4.     SEXUAL BATTERY
17                                Defendants.
                                                       )
                                                       )         5.    NEGLIGENCE
18                                                     )
                                                       )         6.    VIOLATION OF CIVIL CODE
19                                                     )               §52.4, ET SEQ.
                                                       )
20                                                     )
                                                       )
                                                                 7.    VIOLATION OF CIVIL CODE
21                                                     )               §52.1, ET SEQ.
                                                       )
22                                                     )         8.    VIOLATION OF CIVIL CODE
                                                       )               §51.7t ET. SEQ.
23                                                     )
                                                       )        9.     FALSE IMPRISONMENT
24                                                     )
25
                                                       ~
                                                       )
                                                                10. INTENTIONAL INFLICTION OF
                                                                    EMOTIONAL DISTRESS
26                                                     )
                                                       )        11. NEGLIGENT INFLICTION OF
27
                                                       )            EMOTIONAL DISTRESS
                                                       )
28
                                                       )


                                                    COMPLAINT
      Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 2 of 30 Page ID #:8




                                                          )         12.   VIOLATION OF

                   ~
                                                                          BUSINESS & PROFESSIONS
                                                                          CODE §17200, ET. SEQ.
  2                                                      )
                                                         )
  3    ______ _____                                      )
                                                                  DEMAND FOR JURY TRIAL

  4

  5
  6                                   INTRODUCTORY ALLEGATIONS
  7            1.     At all relevant times mentioned herein, Plaintiff JANE DOE ("Plaintiff') was female
  8   and an individual residing in the State of California, County of Los Angeles. The identity of Plaintiff
  9   is not disclosed in this Complaint in order to pi-otect her identity, as Plaintiff was a victim of a sex
10    crime. The identity of Plaintiff has been made known to Defendants by separate communication.
11             2.     Plaintiff is informed, believes and thereon alleges that at all relevant times mentioned
12     herein, Defendant CALIFORNIA INSTITUTE OF TECHNOLOGY ("Caltech") is an educational
13     institution located at 1200 E. California Blvd., Pasadena, CA 91125 with approximately 1,000
14    undergraduate students.
'15            3.     Plaintiff is informed, believes and thereon alleges that at all relevant times mentioned
16    herein                                       was an individual residing in the State of California,
17    County of Los Angeles, and a student at Caltech.
18             4.    Plaintiff is informed, believes and thereon alleges that at all relevant times mentioned
19    herein ·KEVIN GILMARTIN ("Gilmartin") was an individual residing in the State of California,
20    County of Los Angeles, and the Dean of Undergraduate Students at Caltech.
21             5.     Plaintiff is ignorant of the true names and capacities of Defendants sued herein as
22    DOES 1 through 100 inclusive, whether individual, corporate or otherwise and therefore sues these
23    Defendants by such fictitious names. Plaintiff will amend this Complaint to allege their true names
24    and capacities when they have been ascertained.
25             6.    Plaintiff is inf01med, believes and thereon alleges that each Defendant sued herein,
26    inclusive, was acting as the agent or employee of each of the other Defendants, and in doing the acts
27    alleged herein, was acting within the course and scope of such agency and/or employment, and/or
28    aided, abetted, cooperated with, and/or conspired with one another to do the acts alleged herein.

                                                              2
                                                      COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 3 of 30 Page ID #:9




 1                           FACTS COMMON TO ALL CAUSES OF ACTION

 2           7.      The allegations set forth in paragraphs 1 through 6 are incorporated herein by

 3   reference.

 4           8.      Plaintiff is a 20 year old Asian American female who at all relevant times was an

 5   undergraduate student at Caltech. To date, Plaintiff is a student at Caltech. Prior to the subject
 6   incident, Plaintiff was a flourishing young lady, who against all odds, managed to get accepted to

 7   numerous Ivy League schools such as Princeton, Yale and Cornell right out of high school and with
 8   full scholarships. In fact Plaintiff was accepted at all schools to which she applied. Plaintiff chose to

 9   attend Caltech because she wanted to major in planetary sciences and had big dreams for her future

10   career in the sciences. Plaintiff had excelled in spo11s and academics her entire life. Sadly, as a result

11   of Defendants' illegal conduct alleged herein, Plaintiffs life has profoundly changed for the worst

12   and will never be the same again.

13           9.      Defendant            is a Caucasian 21 year old male and at all relevant times was an

14   undergraduate student at Caltech. To date,             is a student at Caltech and at all relevant times

15   was a member of the                           .

16           10.     Defendant Gilmartjn at all relevant times was the Dean of Undergraduate Students at

17   Caltech and was in charge of overseeing Caltech's purported Title IX investigation at issue in this

18   case.

19           11.     This is a case involving the intentional coercion, false imprisonment, sexual assault

20   and rape of Plaintiff, on or about August 17, 2017 in a dormitory at Caltech at the hands of

21   the subsequent botched Title IX purpo11ed "investigation" conducted by Caltech and the hostile

22   educational environment created by Caltech which, to date, continues to exist.

23           12.     It is notable that Caltech is a very small school, with less than 1,000 undergraduate

24   students. Nonetheless, in 2016 alone, there were 11 reported rapes on Caltech's campus (9 in the
25   residential facilities) and 11 reported incidents of dating violence (9 in the residential facilities). It is

26   widely known that Caltech has a reputation for promoting and enabling a "rape culture" to exist on

27   campus; so much so that on or about 2016, concerned Caltech students protested at Caltech and

28   posted flyers around campus and in the dorms demanding that the school remedy this issue and take

                                                           3
                                                       COM PLAINT
      Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 4 of 30 Page ID #:10




 1     acts of sexual violence seriously. Similarly, Caltech has a history of failing to support survivors of
 2     sexual violence, for victim blaming, for brushing under the rug incidents of sexual violence on
 3     campus and for not properly conducting Title IX investigations. Indeed, Gilmartin has also been
 4     publicly criticized for same. Caltech has a documented history of failing to comply with Title IX and
 5     its own policies as it relates to investigations of sexual assault and rape on campus.

 6             13.     In addition to receiving federal funding, Caltech receives and relies upon millions of
 7     dollars a year in donations. By way of example, in 2017, the founders of Panda Express donated $30
 8     million dollars to Caltech. In 2016, a Chinese billionaire donated $115 million dollars to Caltech. In
 9     2001, a couple donated $600 million to Caltech. As such, Caltech and Gilmartin at all relevant times
1O     had and continue to have a paramount financial interest in protecting the reputation and commercial

11     viability of the institution.

12             14.     On or about August 2017, Plaintiff and her boyfriend had broken up, and this was
13     understandably very difficult for her. Plaintiff was patiicularly vulnerable at this time.           who
14     knew of this breakup and knew that Plaintiff was very sad about it, invited Plaintiff to a dorm room
15     on campus for what she was told would be a gathering of friends. This was the beginning of
16              's plan and scheme to deceive and coerce Plaintiff under false pretenses, get her drunk to the

17     point of blacking out and raping her.

18             15.     Upon Plaintiff's arrival to the donn room, (where approximately seven other students
19     were present)            immediately began encouraging and pressuring Plaintiff to drink alcohol
20     because he claimed "alcohol healed a broken heart." Plaintiff was drinking water and stated to
21              that she did not wish to drink alcohol, yet           was relentless in pressuring Plaintiff to
22·    drink alcohol, all the while telling her it would make her "feel better" and would help her "not be so
23     sad." At this time,             prepared a drink for Plaintiff, which she accepted (and which Plaintiff

24     later was informed, believes and thereon alleges contained as much alcohol as 4.5 drinks). As
25     Plaintiff was slowly sipping the drink,             began shqving the cup in Plaintiffs face telling her to
26     "drink up," and to "hurry up."             proceeded to tell Plaintiff that he had helped another girl with
27     a difficult breakup and could do the same for her, but that she needed to drink the alcohol first.

28

                                                              4
                                                          COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 5 of 30 Page ID #:11




 1            16.      A sho1i time later, when one of the other students in the dorm room fell asleep,

 2            suggested to Plaintiff that they go to another dorm room a few doors down the hall, telling

 3    her he had some "information" regarding Plaintiff's ex-boyfriend that he wanted to share with her.

 4            made this representation all the while knowing that it was false and he said it with the intent

 5    to deceive Plaintiff so that he could somehow lure her to the other room where they would be alone

 6    so that he could rape her. In reality,           had no such information about Plaintiff's ex-boyfriend

 7    and            lmew that Plaintiff was particularly vulnerable and was beginning to become affected by

 8    the alcohol.

 9            17.      Once in the other dorm room,              and Plaintiff were alone.          provided

10    Plaintiff with yet another drink that he had prepared in the prior dorm room (again containing what

11    Plaintiff is informed, believes and thereon alleges contained as much alcohol as 4.5 drinks) and

]2    continued to pressure her to drink. In fmiherance of his scheme,               persisted to lie to Plaintiff,

13    assuring her that he has some info1mation to share with her about her ex and she would really want

14    to know about it. At this time, Plaintiff began feeling increasingly uncomfortable, increasingly

15    intoxicated and increasingly dizzy. Plaintiff decided she wanted to leave and thus attempted to walk

16    out of the dorm room.              immediately blocked the door with his body and spread his aims out,

17    preventing Plaintiff from leaving.             then pushed Plaintiff away from the door so that she could

18    not leave and Plaintiff felt that she could not leave.

19            18.                then continued to bait Plaintiff with the supposed information he had about

20    her ex, but stated that he would not tell her until she completely finished her second drink.

21            19.                then proceeded to lie down on the bed and told Plaintiff to lie down and

22 · "cuddle" with him. Plaintiff said "no" and advised                that she was not feeling well due to the

23    effects of the alcohol.           again persisted and told Plaintiff to lie down on the bed until she felt

24    better and "not to worry."            said he would turn his back to her to make her feel more

25    comfortable.              told Plaintiff that if she complied, he would finally tell her the information he

26    supposedly had. Plaintiff complied and at this time,              grabbed Plaintiffs face and forcibly

27    kissed her, without her consent. Plaintiff tried to resist but at this point felt so intoxicated that she

28    could barely move. Plaintiff was feeling dizzy, weak, disoriented and as if she was losing track of her

                                                             5
                                                         COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 6 of 30 Page ID #:12




 I    surroundings. At this point            forcibly removed Plaintiff's top, without her consent. Plaintiff

 2    again tried to resist and tried to push          off of her, but could not as she did not have the

 3    strength.            then proceeded to tell Plaintiff that her ex boyfriend had cheated on her (which

 4    Plaintiff later found out was wholly untrue) and that he would tell her with whom.              then
 5    began to take off Plaintiff's pants. Plaintiff attempted to hold her pants up, as she was repeatedly

 6    saying "no" and "stop," but again Plaintiff did not have the strength or ability to stop him as she was

 7    fading in and out of consciousness.            next forcibly and without her consent, penetrated

 8    Plaintiffs vagina with his fingers, performed oral sex on her and then raped her. All the while

 9    Plaintiff was in tears, going in and out of consciousness and was in physical pain.

10              20.      When the rape was over Plaintiff got up and tried to leave the room, at which point

11                again blocked the door with his body preventing her from leaving.           blocked the door

12    for a few minutes until he finally moved out of the way and Plaintiff was able to leave.

13              21.     It was now approximately 2:30 a.m. Plaintiff was in pain, fear and in shock. Plaintiff

14    called her mother and asked to be picked up from Caltech. Plaintiffs mother describes Plaintiff as
15    being ghost white, crying and silent the whole ride to her mother's home. Plaintiff got into bed and

16    cried the entire night. The next day           sent Plaintiff a text message apologizing.

17              22.     The next day, Plaintiff went to the counseling center at Caltech and reported the rape.

18    Shockingly, no one at Caltech reported the rape to the police nor did Caltech advise Plaintiff to do
19    so or advise her that she had a right to do so. Despite Plaintiff's reporting of the rape,           was

20    still permitted by Caltech to remain on campus. Caltech did not take any steps to have
21    removed, even for a sho11 period of time and pending a preliminary investigation into Plaintiff's

22    allegations. This was so despite Plaintiffs protestations to Caltech that she felt scared and unsafe

23    having to be and live on campus with              there. As such, and as a result of Caltech's conduct,

24    Plaintiff was forced to live in fear day in and day out for the last year (and to date), going to school

25    and living on a small campus with her accused rapist, which has only added to her emotional

26    distress.

27              23.     Caltech began its purported Title IX investigation into Plaintiffs allegations. At the

28    outset,            changed his story as to what had occurred at least three times. Two months after bein

                                                            6
                                                       COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 7 of 30 Page ID #:13




 1    notified of the rape claim against him by Plaintiff and two months into the investigation,
 2    suddenly and conveniently decided to file a claim with Caltech against Plaintiff, curiously alleging
 3    that on the night in question, it was Plaintiff that had engaged in sexual relations with him while he

 4    was intoxicated/incapacitated and without his consent.

 5               24.   Not only did Caltech wholly fail to comply with Title IX at every juncture as it related
 6    to their purported investigation, they failed to comply with their own policies and procedures for the
 7    investigation of on campus sexual assaults and rapes. Perhaps one of the most egregious violations of
 8    law and Caltech policy was Caltech questioning Plaintiff, on at least three occasions, about
 9    Plaintiffs sexual conduct with her ex boyfriend and with other men. Shockingly, Caltech also

10    questioned           's girlfriend and impermissibly asked her questions about her sexual conduct with
11           .          's girlfriend stated to Caltech that        never performed oral sex upon her.
12    Caltech proceeded to use that statement to conclude that Plaintiff's allegation that           performed

13    oral sex upon her without her consent was untrue.

14               25.   Caltech engaged in a pattern and practice of repeatedly of re-victimizing Plaintiff by

15    intimidating her, accusing her of lying and blaming her for what had occurred, all in attempts to
16    silence Plaintiff and force her to drop her claims. Caltech treated          differently and more

17    favorably than Plaintiff the entire time it conducted its purported investigation. Not only did Caltech
18    impermissibly ask Plaintiff questions about her sex life with other men (violations of Caltech policy
19    and Title IX), she was repeatedly accused of lying, she was told by the investigators that she is not
20    "believable," she was victim blamed, she was asked accusatory "questions" and questions that had
21    no relation whatsoever to the investigation. Caltech did not interview all of the witnesses Plaintiff
22    identified for them. Moreover, Plaintiff was not provided with equal access to her file or the Title IX
23    documents, despite her numerous requests. Caltech engaged in this conduct and treated Plaintiff this

24    way in part due to her gender.

25               26.   Caltech put Plaintiff through an almost one year "investigation" (in violation of
26    Caltech's own policy permitting 60 days for such an investigation) which was anything but a search
27    for the truth and everything about protecting itself, its reputation and financial interests and to protect

28    the male perpetrator,          . Critically, Caltech did not ever retain independent investigators.

                                                               7
                                                        COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 8 of 30 Page ID #:14




 l    Rather, Caltech utilized two clearly untrained and ill equipped Caltech professors to investigate this

 2    rape case.

 3              27.    Rather than being permitted to review the investigatory documents as              was

 4    and as permitted by Caltech's own policy, Plaintiff was summoned to Gilmartin's office and was

 5    told to come by herself. Upon her arrival to Gilmartin's office, Gilmartin, an attempt to further

 6    intimidate Plaintiff, told her that he would "read" the documents to her rather than allow her to read

 7    them herself. Plaintiff was shocked and asked once again that she be permitted to read the documents

 8    herself per Caltech policy and as           was permitted to do. Gilmmtin refused and proceeded to

 9    read to Plaintiff Caltech's notes on the purported investigation, which blamed Plaintiff for what had

IO    occun-ed, and painted Plaintiff out to be a liar. Plaintiff fol t humiliated, intimidated, scared and re-

11    victimized by Gilmaitin's actions.

12              28.    Caltech Title IX coordinator Felicia Hw1t even attempted to bribe Plaintiff in an

13    effort to silence her and in hopes of getting her to drop her rape claim by offering to take Plaintiff

14    shopping for Lululemon brand clothing "on her dime." Ms. Hunt also made repeated

15    misrepresentations to Plaintiff about the alleged investigation in effo1ts to mislead her and keep her

16    at bay.

17              29.    Upon completion of their purported " investigation," Caltech presented Plaintiff and

18              with a "Remedy Based Resolution" that they were both asked to sign. Evidencing the utter

19    absurdity, ridiculousness and clear illegality of the "investigation" Caltech stated in writing that they

20    believed Plaintiff did not consent to the kissing, but did consent to the intercourse with

21    and that Plaintiff violated Caltech policy by having sexual intercourse with              while he W(IS
22    "incapacitated" and could not consent. It goes without saying that such an act would be
23    physiologically impossible. Caltech stated the above even though Caltech concluded that Plaintiff

24    was coerced and manipulated by              and was intoxicated during the incident; this means as a

25    matter of law Plaintiff herself could not even consent to any sexual activities.

26              30.    In furtherance of their intimidation of Plaintiff, Caltech and Gilma1tin advised her that
27    if she did not sign the "Remedy Based Resolution," she would not be allowed to live in the dorm of

28    her choice, \;Vhere Plaintiff had her suppo1t system and friends. Plaintiff was also advised by Caltech

                                                           8
                                                       COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 9 of 30 Page ID #:15




      and Gilmartin that if she did not sign the "Remedy Based Resolution" by the next day, that Gilmartin

 2    would issue a formal finding where Plaintiff would be held responsible for violations of Caltech

 3    policy, be sanctioned and that the policy violations and sanctions would become permanently pa1t of

 4    Plaintiff's educational record. Caltech wanted both parties to accept "a share of responsibility" for

 5    what happened.

 6            31.    It was clear Caltech's only intent was to protect itself from liability, to protect its
 7    reputation and financial interests and protect           , a male and one of their "star" athletes.

 8            32.     Plaintiff is informed and believes and thereon alleges that at all times during the

 9    Caltech "investigation,"          was represented by an attorney. Plaintiff was not represented by an

10    attorney.

11            33.    As a proximate result of Defendants' conduct, Plaintiff has suffered and continues to

12    suffer humiliation, emotional distress, and mental and physical pain and anguish, all to her damage

13    in a sum according to proof.

14            34.    As a proximate result of Defendants' conduct, Plaintiff has been required to obtain

15    medical and psychological care, has been diagnosed with numerous mental health conditions, has

16    been prescribed medications and will likely require medical and psychological care for the rest of her

17    life.
18            FIRST CAUSE OF ACTION: VIOLATION OF TITLE IX (20 U.S.C. §1681(a))

19                        (By Plaintiff against Defendants Caltech and Gilmartin)

20            35.    The allegations set fo1th in paragraphs 1 through 34 are incorporated herein by

21    reference.

22            36.    Plaintiff is informed, believes and otherwise alleges that Caltech is vicariously liable

23    for Gil martin' s actions under the principles of respondeat superior, as alleged herein and otherwise

24    had advance knowledge that Gilmrutin, acting as the alter of Caltech, would engage in this

25    despicable conduct and by its actions and inactions ratified, authorized and condoned this unlawful

26    behavior.

27            37.    Defendants' actions and omissions perpetrated against Plaintiff amounted to

28    unlawful sexual harassment and discrimination on the basis of gender.

                                                           9
                                                       COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 10 of 30 Page ID #:16




              38.     Defendants created and/or subjected Plaintiff to a hostile educational environment in

 2     violation of Title IX of the Education Amendments, 1972, 20 U.S.C. § 1681(a), as Plaintiff: was a
 3     member of a protected class; was subjected to forcible rape and sexual assault on campus by

 4             , a student at Caltech; was subjected.to this unlawful conduct based upon her sex; and was

 5     subjected to a hostile educational environment created by Defendants' acts and omissions.

 6            39.     Defendants' actions and omissions constitute deliberate indifference and created a

 7     hostile educational environment for its female students, including Plaintiff. Defendants had actual

 8     knowledge of the subject rape and the harassment Plaintiff endured was so severe and pervasive and

 9     objectively offensive that it deprived Plaintiff access to educational oppo1tunities or benefits

10     provided by the school.

11            40.     Before the subject rape, Defendants recognized or should have recognized that

12     students, including          were committing and would commit rapes on campus and/or Defendants
13     failed to enact and/or disseminate and/or implement proper or adequate policies to discover, prohibit

14     or remedy the kind of harassment and discrimination that Plaintiff suffered. This failure included,

15     without limitation, non-existent or inadequate customs, policies or procedures for the recognition,

16     reporting, investigation and correction of unlawful discrimination and harassment.

17            41.     Defendants engaged in a pattern and practice of behavior designed' to discourage and

18     dissuade students who have been sexually assaulted and/or raped from seeking prosecution and

19     protection and from seeking to have sexual assaults and rapes from being fully investigated. This

20     policy and/or practice also constitutes disparate treatment of females and had a disparate impact on

21     Defendants' female student population, including Plaintiff.

22             42.    As a proximate result of Defendants' deliberate indifference and conduct, Plaintiff has

23     suffered and continues to suffer loss of educational oppo1tunities and/or benefits, humiliation,

24     emotional distress, and mental and physical pain and anguish, all to her damage in a sum according

25     to proof.

26             43.    Defendants' conduct as described above was willful, despicable, knowing, and

27     intentional. Accordingly, Plaintiff seeks an award of punitive and exemplary damages in an amount

28     according to proof.

                                                           10
                                                       COMPLAINT
      Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 11 of 30 Page ID #:17




 1                44.   Plaintiff has inclll'red and continues to incur legal expenses and attorney fees. Plaintif

 2      is presently unaware of the precise amount of these expenses and foes and prays leave of court to

 3      amend this complaint when the amounts are more fully known.

 4                                  SECOND CAUSE OF ACTION: ASSAULT

 5                                     {By Plaintiff against All Defendants)

 6                45.   The allegations set forth in paragraphs 1 through 44 are incorporated herein by

 7      reference.

 8                46.   Defendant           acted, intending to cause harmful or offensive contact upon

 9      Plaintiff.

10                47.   Plaintiff reasonably believed that she was about to be touched in a harmful and

11      offensive manner.

12                48.   It reasonably appeared to Plaintiff that Defendant           was about to carry out the

13      threat.

14                49.   Plaintiff did not consent to Defendant            conduct.

15                50.   Plaintiff was harmed and Defendant             's conduct was a substantial factor in

16      causing Plaintiff's harm.

17                51.   As a proximate result of Defendant            's conduct, Plaintiff has suffered and

18      continues to suffer humiliation, emotional distress, and mental and physical pain and anguish, all to

19      her damage in a sum according to proof.

20                52.   Defendant's conduct as described above was willful, despicable, knowing, and

21      intentional. Accordingly, Plaintiff seeks an award of punitive and exemplary damages in an amount

22      according to proof.

23                53.   Plaintiff has incurred and continues to incur legal expenses and attorney fees. Plaintif

24      is presently unaware of the precise amount of these expenses and fees and prays leave of court to

25      amend this complaint when the an1ounts are more fully known.

26      II
'27     II

28      II

                                                            11
                                                        COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 12 of 30 Page ID #:18




                                   THIRD CAUSE OF ACTION: BATTERY

2                                     (By Plaintiff against All Defendants)

 3            54.     The allegations set forth in paragraphs 1 through 53 are incorporated herein by

4      reference.

 5            55.     Defendant          forcibly touched Plaintiff's person without Plaintiffs consent.

 6            56.     Defendant did these acts voluntarily, intentionally, willfully, wantonly, maliciously,

 7     negligently and without proper consent. The actions of Defendant were intentional and/or reckless

 8     and/or negligent and/or done in conscious disregard of Plaintiff's rights. The actions of Defendant

 9     were harmful and offensive and a reasoQable person in Plaintiffs situation would have been

10     offended by this conduct. The actions of Defendant were the cause of injmy and damage to Plaintiff.

11            57.     As a direct and proximate result of Defendant's conduct, Plaintiff sustained harmful

12     and offensive contact, which led to her damages.

13            58.     The conduct of Defendant was done intentionally, recklessly, with fraud, oppression

14     and malice.

15            59.     As a proximate result of Defendant's conduct, Plaintiff has suffered and continues to

16     suffer humiliation, emotional distress, and mental and physical pain and anguish, all to her damage

17     in a sum according to proof.

18            60.     Defendant's conduct as described above was willful, despicable, knowing, and

19     intentional. Accordingly, Plaintiff seeks an award of punitive and exemplary damages in an amount

20     according to proof.

21            61.     Plaintiff has incun-ed and continues to incur legal expenses and attorney fees. Plaintif

22     is presently unaware of the precise amount of these expenses and fees and prays leave of court to

23     amend this complaint when the amounts are more fully known.

24                           FOURTH CAUSE OF ACTION: SEXUAL BATTERY
25                                     (By Plaintiff against All Defendants)

26            62.     The allegations set forth in Paragraphs 1 through 61 are incorporated herein by

27     reference.

28

                                                          12
                                                      COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 13 of 30 Page ID #:19




               63.    Defendant           intended to cause harmful and offensive contact with Plaintiff's

2      groin, vagina, mouth, lips and breasts, and a sexually offensive contact with Plaintiff resulted.

3              64.    Defendant intended to cause a harmful and offensive contact with Plaintiff by use of

4      his sexual organ, penis, groin, lips, tongue and mouth, and a sexually offensive contact with Plaintiff

 5     resulted.

 6             65.    Defendant caused an imminent fear of harmful and offensive contact with Plaintiff

 7     and Plaintiffs groin, vagina, mouth, lips and breasts, by use of his sexual organ, penis, groin, lips,

 8     tongue and mouth, and a sexually offensive contact with Plaintiff resulted.

 9             66.    Plaintiff did not consent to the touching.

10             67.    Plaintiff was harmed and offended by Defendant's conduct.

11             68.    As a proximate result of Defendant's conduct, Plaintiff has suffered and continues to

12     suffer humiliation, emotional distress, and mental and physical pain and anguish, all to her damage

13     in a sum according to proof.

14             69.    Defendant's conduct as described above was willful, despicable, knowing, and

15     intentional. Accordingly, Plaintiff seeks an award of punitive and exemplary damages in an amount

16     according to proof.

17             70.    Plaintiff has incuned and continues to incur legal expenses and attorney fees. Plaintif

18     is presently unaware of the precise amount of these expenses and fees and prays leave of court to

19     amend this complaint when the amounts are more fully known.
20                              FIFTH CAUSE OF ACTION: NEGLIGENCE

21                                    (By Plaintiff against All Defendants)

22             71.    The allegations set forth in paragraphs 1 through 70 are incorporated herein by

23     reference.

24             72.    At all relevant times herein, Defendants owed a duty of care-to Plaintiff.

25             73.    Defendants breached their duty to Plaintiff.

26             74.    Defendants' conduct fell below the standard of care, violated state civil and criminal

27     laws, and proximately caused injuries to Plaintiff.

28
                                                             13
                                                       COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 14 of 30 Page ID #:20




 1              75.    As a direct and proximate result of the foregoing breaches of Defendants, Defendants

2      are liable to Plaintiff for damages she sustained and according to proof.

3                76.   As a further direct and proximate result of the foregoing breaches of Defendants,

4      Plaintiff sustained severe emotional distress and mental suffering, all of which has caused and

 5     continues to cause her great physical and mental pain and suffering.

 6               77.   In light of Defendants' willful, knowing, malicious and intentional conduct against

 7     Plaintiff, Plaintiff seeks an award of punitive and exemplary damages in an amount according to

8      proof.
 9                                        SIXTH CAUSE OF ACTION:
10                               VIOLATION OF CIVIL CODE §52.4, ET SEQ.
11                                     (By Plaintiff against All Defendants)

12               78.   The allegations set f011h in Paragraphs 1 through 77 are incorporated herein by

13     reference.

14               79.   Defendants' conduct as described above, does constitute one or more criminal

15     offenses under California law that has an element the use, attempted use, or threatened use of

16     physical force against Plaintiff, and which was committed in part based upon Plaintiffs female

17     gender.

18               80.   Defendants' conduct as described above was a physical intrusion and/or physical

19     invasion of a sexual nature under coercive conditions.

20               81.   As a proximate result of Defendants' conduct, Plaintiff has suffered and continues to

21     suffer humiliation, emotional distress, and mental and physical pain and anguish, all to her damage

22     in a sum according to proof.

23               82.   Defendants' conduct as described above was willful, despicable, knowing, and

24     intentional. Accordingly, Plaintiff seeks an award of punitive and exemplary damages in an amount

25     according to proof.

26               83.   Plaintiff has incurred and continues to incur legal expenses and attorney fees. Plaintiff

27     is presently unaware of the precise amount of these expenses and fees and prays leave of court to

28     amend this complaint when the amounts are more fully known.

                                                           14
                                                       COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 15 of 30 Page ID #:21




1                                    SEVENTH CAUSE OF ACTION:

2                               VIOLATION OF CIVIL CODE §52.1, ET SEO.

3                                     (By Plaintiff against All Defendants)

4                84.   The allegations set forth in Paragraphs 1 through 83 are incorporated herein by

5      reference.

6                85.   Defendant          acted violently against Plaintiff to prevent her from exercising her

7      constitutional rights.

8                86.   As a proximate result of Defendant          's conduct, Plaintiff has suffered and

9      continues to suffer humiliation, emotional distress, and mental and physical pain and anguish, all to

10     her damage in a sum according to proof.

11               87.   Defendant          's conduct was a substantial factor in causing Plaintiffs harm.

12               88.   Defendant          's conduct as described above was willful, despicable, knowing,

13     and intentional. Accordingly, Plaintiff seeks an award of punitive and exemplary damages in an

14     amount according to proof.

15               89.   Plaintiff has incuned and continues to incur legal expenses and attorneys' fees.

16     Plaintiff is presently unaware of the precise amount of these expenses and fees and prays leave of

17     court to amend this complaint when the amounts are more fully lmown.

18            EIGHTH CAUSE OF ACTION: VIOLATION OF CIVIL CODE §51.7, ET SEO.

19                                     (By Plaintiff against All Defendants)

20               90.   The allegations set forth in Paragraphs 1 through 89 are incorporated herein by

21     reference.

22               91.   Defendant          committed a violent act against Plaintiff.

23               92.   A substantial motivating reason for Defendant           's conduct was Plaintiffs

24     gender.

25               93.   As a proximate result of Defendant          's conduct, Plaintiff has suffered and

26     continues to suffer humiliation, emotional dish·ess, and mental and physical pain and anguish, all to

27     her damage in a sum according to proof.

28               94.   Defendant          's conduct was a substantial factor in causing Plaintiffs harm.

                                                            15
                                                      COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 16 of 30 Page ID #:22




               95.     Defendant          's conduct as described above was willful, despicable, knowing,

 2     and intentional. Accordingly, Plaintiff seeks an award of punitive and exemplary damages in an

 3     amount according to proof.

 4             96.     Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

 5     Plaintiff is presently unaware of the precise amount of these expenses and fees and prays leave of

 6     court to amend this complaint when the amounts are more fully known.

 7                     NINTH CAUSE OF ACTION: FALSE IMPRISONMENT
 8                                    (By Plaintiff against All Defendants)

 9             97.     The allegations set fo1ih in Paragraphs 1 through 96 are re-alleged and incorporated

10     herein by reference.

11             98.     Defendants, as described above, non-consensually and intentionally confined

12     Plaintiff.

13             99.     Defendants did not have the lawful privilege to confine Plaintiff.

14             l 00.   Plaintiff was confined for a period oftime.

15             101.    As a proximate result of Defendants' conduct, Plaintiff has suffered and continues to

16     suffer humiliation, emotional distress, and mental and physical pain and anguish, all to her damage

17     in a sum according to proof.

18             102.    Defendants' conduct as described above was willful, despicable, knowing, and

19     intentional. Accordingly, Plaintiff seeks an award of punitive and exemplary damages in an amount

20     according to proof.

21             103.    Plaintiff has incurred and continues to incur legal expenses and attorney fees. Plaintif

22     is presently unaware of the precise amount of these expenses and fees and prays leave of court to

23     amend this complaint when the amounts are more fully lmown.

24                                            TENTH CAUSE OF ACTION:
25                       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
26                                    (By Plaintiff against All Defendants)

27             104.    The allegations set forth in Paragraphs 1 through 103 are re-alleged and incorporated

28     herein by reference.

                                                          16
                                                      COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 17 of 30 Page ID #:23




 1             105.    Defendants engaged in offensive, deliberate and intentional acts of misconduct and

 2     criminal acts against Plaintiff and knew that said conduct would cause or was likely to cause Plaintiff

 3     severe emotional distress.

 4             106.    The aforesaid conduct of the Defendants was willful, intentional, wanton, malicious,

 5     oppressive, and despicable, and done with a conscious disregard of Plaintiffs rights and for the_

 6     purpose of deliberately causing Plaintiff to suffer hwniliation, mental anguish, emotional distress, as

 7     well as pecuniary loss and financial devastation. Defendants were aware that Plaintiff was

 8     particularly sensitive to said conduct, and that his conduct would cause or was likely to cause Plain-

 9     tiff emotional distress. Plaintiff is therefore entitled to punitive damages against Defendants in an

IO     amount appropriate to punish or set an example of said Defendants.

11             107.    As a proximate result of the aforementioned acts, Plaintiff suffered emotional distress,

12     including but not limited to humiliation, embanassment and mental anguish, all to her general

13     damage and in an amount to be determined according to proof.

14             108.    Plaintiff has incurred and continues to incur legal expenses and attorney fees. Plaintif ·

15     is presently unaware of the precise amount of these expenses and fees and prays leave of cowt to
16     amend this complaint when the amounts are more fully known.

17                                         ELEVENTH CAUSE OF ACTION:
18                        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
19                                        (By Plaintiff against AIJ Defendants)

20             109.    The allegations set forth in paragraphs 1 through l 08 are incorporated herein by

21     reference.

22             110.    Defendants took actions which were so extreme and outrageous as to cause serious

23     emotional distress to Plaintiff.

24             111.   Plaintiff suffered physical and emotional i1~uries which were the direct result of

25     Defendants' actions and were proximately caused by the conduct of Defendants.

26             112.   Defendants' actions evidenced a negligent disregard of Plaintiffs emotional well

27     being which led to the injuries suffered by Plaintiff.

28             113.   The behavior of Defendants, based upon their ongoing duty to Plaintiff is

                                                            17
                                                         COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 18 of 30 Page ID #:24




       extreme and outrageous.

 2                                      TWELFTH CAUSE OF ACTION:

 3                  VIOLATION OF BUSINESS & PROFESSIONS CODE § 117200, ET SEQ.

 4                                    (By Plaintiff against All Defendants)

 5             114.    The allegations set forth in paragraphs 1 through 113 are incorporated herein by

 6     reference.
 7             115.    Plaintiff brings this action on her own behalf, on behalf of other members of the

 8     public similarly situated.

 9             116.    Defendants have engaged in, and Plaintiff is informed, believes and thereon alleges

10     that Defendants continues to engage in, a pattern and practice of unlawful, illegal and criminal

11     conduct. Therefore Defendants have engaged in unlawful, unfair and/or fraudulent conduct within

12     the meaning of California Business & Professions Code§§ 17200, et seq. entitling Plaintiff to an

13     order requiring Defendants to pay restitution for moneys wrongfully obtained through Defendants'

14     illegal business practices and to injunctive relief barring Defendants' above-described unfair,

15     unlawful and/or fraudulent practices.

16             117.    Under California law, virtually any law, federal, state or local can serve as a predicate
17     for an action under Business and Professions Code § 17200. Section 17200 " borrows" violations of

18     other laws and treats them as unlawful practices independently actionable under the unfair
                                                                                                                111
19     competition law. (See Smith v. State Farm Mutual Automobile Insurance Co., et al., 93 Cal.App.4

20     700 (2001)).

21             118.    Injunctive relief and/or restitution is the remedy authorized for violation of Section

22     17200. "Any person who engages, has engaged, or proposes to engage in unfair competition may be

23     enjoined in any comt of competent jurisdiction. The court may make such orders or judgments,

24     including the appointment of a receiver, as may be necessary to prevent the use or employment by

25     any person of any practice which constitutes unfair competition... or as may be necessary to restore
26     to any person in interest any money ... which may have been acquired by means of such unfair

27     completion." (See Business and Professions Code§ 17203).

28     II

                                                           18
                                                       COMPLAINT
     Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 19 of 30 Page ID #:25




 1                                           REQUEST FOR JURY TRIAL

 2                       Plaintiff requests a trial by jury.

 3                                                PRAYER FOR RELIEF

 4                       WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

 5               1.      For an award of compensatory damages and other special and general damages

 6     according to proof;

 7               2.      For an award of mental and emotional dish·ess damages;

 8               3.      For an award of punitive damages;

 9               4.      For an award of interest, including pre-judgment and post-judgment interests, at

1O     the legal rate;

11               5.      For an award of attorney fees;

12               6.      For an award of costs of suit incurred;

13               7.      For iajunctive relief; and

14               8.      For an award to Plaintiff for such other fmther relief as this Court deems just and

15     proper.

16

17
       Dated: November 2, 2018                                       T                        LIFORNIA
18

19                                                        By:
20

21

22
23

24

25

26
27

28

                                                                19
                                                           COMPLAINT
Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 20 of 30 Page ID #:26
Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 21 of 30 Page ID #:27
Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 22 of 30 Page ID #:28
Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 23 of 30 Page ID #:29
Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 24 of 30 Page ID #:30
Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 25 of 30 Page ID #:31
Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 26 of 30 Page ID #:32
Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 27 of 30 Page ID #:33
Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 28 of 30 Page ID #:34
Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 29 of 30 Page ID #:35
Case 2:19-cv-01005 Document 1-2 Filed 02/11/19 Page 30 of 30 Page ID #:36
